IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                        Assigned on Briefs November 15, 2010

CLAUDE RAMSEY, MAYOR OF HAMILTON COUNTY, TENN., ET AL. v.
      TENN. DEPARTMENT OF HUMAN SERVICES ET AL.

                Appeal from the Chancery Court for Davidson County
                    No. 08-1159-III   Ellen H. Lyle, Chancellor


                No. M2010-00830-COA-R3-CV - Filed January 5, 2011


The Hamilton County mayor and members of the county commission filed suit against the
Tennessee Department of Human Services seeking judicial review of an administrative
decision holding that the county penal farm’s commissary and vending machines and the
vending facilities at another county building were subject to DHS’s statutory priority
regarding blind vendors. The chancellor affirmed the administrative decision, and we affirm
the chancellor’s decision.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

A NDY D. B ENNETT, J., delivered the opinion of the Court, in which F RANK G. C LEMENT, J R.
and R ICHARD H. D INKINS, JJ., joined.

Hugh Jacob Moore, Jr., David Aaron Love, Rheubin M. Taylor, and Mary Neill Southerland,
Chattanooga, Tennessee, for the appellants, Claude Ramsey, Curtis Adams, Greg Beck, John
Brooks, Richard Casavant, Jim Copinger, Larry Henry, Bill Hullander, Warren Mackey, and
Fred Skillern.

Robert E. Cooper, Jr., Attorney General and Reporter; Michael E. Moore, Solicitor General;
and Pamela A. Hayden-Wood, Senior Counsel; for the appellee, State of Tennessee,
Department of Human Services.
                                               OPINION

                            F ACTUAL AND P ROCEDURAL B ACKGROUND

       Hamilton County owns and operates the Silverdale Detention Center (“Silverdale”)
and the M. L. King Jr. Building (“MLK”) in Chattanooga. The Tennessee Department of
Human Services (“DHS”) administers a business enterprise program for the blind, the
Tennessee Business Enterprises Program (“TBE”). In November 2006, TBE notified the
warden at Silverdale that TBE wished to exercise its statutory priority to manage and operate
the commissary and vending machines at the workhouse facility. TBE also informed the
county of its intent to exercise its priority to operate the vending machines at MLK. The
county refused to allow the blind vendors program to operate the commissary at Silverdale
or the vending machine services at Silverdale or MLK.

        On July 31, 2007, DHS filed a complaint with the Secretary of State against Claude
Ramsey, Mayor of Hamilton County, pursuant to Tenn. Code Ann. § 71-4-507.1 DHS sought
to require the county to honor DHS’s statutory priority under Tenn. Code Ann. § 71-4-501
et seq. and requested that the county be directed to turn over to it for operation by a blind
vendor the commissary operations and vending machines at Silverdale and the vending
facilities at MLK. DHS filed a motion for summary judgment in September 2007. In
opposing the motion, the county argued that Tenn. Code Ann. § 71-4-501 et seq. did not
supersede or modify statutory provisions relative to the power and authority of the county
mayor, county legislative body, or county sheriff.

       In an initial order entered on February 12, 2008, the administrative law judge granted
DHS’s motion for summary judgment. The ALJ rejected the county’s assertion that there
was a conflict between § 71-4-501 et seq. and statutes granting county officials authority over
properties owned and maintained by the county. It was ordered that “the Hamilton County
Penal Farm inmate commissary and all vending machines in the M.L. King Building are
subject to the statutory priority granted to DHS pursuant to T.C.A. § 71-4-501 et seq.” The
county filed a motion to reconsider the initial order; the motion to reconsider was denied on
March 11, 2008.

       On May 23, 2008, Mayor Ramsey, the members of the Hamilton County Board of
Commissioners, and the Sheriff of Hamilton County filed this appeal in chancery court
against DHS, Division of Vocational Rehabilitation Services’ Business Enterprise Program


        1
          Tenn. Code Ann. § 71-4-507 provides that, if there is a dispute between DHS and the management
of public property concerning the blind vendors program, either party may file a complaint with the Secretary
of State.

                                                    -2-
for the Blind pursuant to Tenn. Code Ann. § 4-5-322 et seq. The county argued that DHS
was attempting to usurp the statutory authority of the mayor, the county commission, and the
sheriff. It further asserted that DHS’s actions would infringe upon the county’s contractual
agreement with the Corrections Corporation of America (“CCA”) for the operation and
management of Silverdale and that these actions would have an adverse financial impact on
the county.

        Although the county’s complaint was initially dismissed for failure to file a timely
response to a motion filed by DHS, the court subsequently granted the county’s motion to
alter or amend and set aside the order of dismissal, except that the sheriff was not permitted
to proceed as a party since he was not a party to the administrative proceedings. The county
filed a notice that it was challenging the constitutionality of Tenn. Code Ann. § 71-4-501 et
seq. as being in violation of Article XI, Section 8 of the Tennessee Constitution.

        In a memorandum and order entered on July 28, 2009, the court dismissed the
petitioners’ constitutional claim and affirmed the decision of the ALJ. The court concluded
that the statutes regarding blind vendors were not inconsistent with the statutes cited by the
petitioners (Tenn. Code Ann. §§ 8-8-201(a), 41-4-101, 5-5-121, 5-7-101, 5-7-116, and 41-2-
101(a)) and applied to areas not generally accessible to the public.

        The petitioners filed a motion to alter or amend asserting that the court had failed to
address their arguments in reliance on Chapter 156 of Tennessee’s Private Acts of 1941. In
an amended motion to alter or amend, the petitioners raised additional issues, including the
county’s right to an administrative hearing on all issues, the effect of pre-existing contracts,
and whether the blind vendor provisions should apply where the vendor receives no income.2
In a memorandum and order entered on March 11, 2010, the court granted the petitioners’
motion to alter or amend “only to the extent that this case is remanded to the Administrative
Law Judge to reopen the summary judgment proceedings and reconsider the petitioners’
defense that a precondition to application of the blind vendor priority [the expiration or
change of existing contracts with third-party vendors] was not satisfied in this case.” The
court rejected all of the petitioners’ other grounds to alter or amend, including their argument
that Tenn. Code Ann. § 71-4-501 et seq. were inconsistent with the 1941 private act.




        2
         According to the petitioners, CCA received no income from its operation of the inmate commissary
at Silverdale because the county appropriated those funds for inmate services.

                                                  -3-
       On appeal, the county makes two arguments: (1) The 1941 private act granting the
county authority over its buildings prevails over the blind vendor statutes; and (2) the statute
giving the county authority over its workhouses supersedes the blind vendor statutes.3

                                         S TANDARD OF R EVIEW

      Pursuant to Tenn. Code Ann. § 71-4-507(a), disputes between a local government and
DHS concerning the blind vendor provisions are governed by the Uniform Administrative
Procedure Act (“UAPA”), Tenn. Code Ann. § 4-5-301 et seq. The applicable standard of
review is found at Tenn. Code Ann. § 4-5-322(h):

        The court may affirm the decision of the agency or remand the case for further
        proceedings. The court may reverse or modify the decision if the rights of the
        petitioner have been prejudiced because the administrative findings,
        inferences, conclusions or decisions are:

        (1) In violation of constitutional or statutory provisions;

        (2) In excess of the statutory authority of the agency;

        (3) Made upon unlawful procedure;

        (4) Arbitrary or capricious or characterized by abuse of discretion or clearly
        unwarranted exercise of discretion; or

        (5) (A) Unsupported by evidence that is both substantial and material in the
        light of the entire record.

           (B) In determining the substantiality of evidence, the court shall take into
        account whatever in the record fairly detracts from its weight, but the court



        3
        This appeal does not involve the pre-existing contract issue remanded by the chancery court to the
ALJ. DHS filed a motion in this court to dismiss the appeal for lack of a final judgment. On April 29, 2010,
we denied the motion to dismiss and stated as follows:

        An order remanding a case to an administrative law judge for further proceedings constitutes
        a final appealable judgment. The order in this case resolves all claims between the parties
        that were pending before the trial court and leaves nothing else for the trial court to do. The
        fact that further proceedings may occur between the parties in a different forum does not
        affect the finality of the order in the trial court.

                                                     -4-
       shall not substitute its judgment for that of the agency as to the weight of the
       evidence on questions of fact.

The UAPA’s narrow standard of review for an administrative body’s factual determinations
“suggests that, unlike other civil appeals, the courts should be less confident that their
judgment is preferable to that of the agency.” Wayne County v. Tenn. Solid Waste Disposal
Control Bd., 756 S.W.2d 274, 279 (Tenn. Ct. App. 1988). This court, like the trial court,
must apply the substantial and material evidence standard to the agency’s factual findings.
City of Memphis v. Civil Serv. Comm’n, 239 S.W.3d 202, 207 (Tenn. Ct. App. 2007); Bobbitt
v. Shell, 115 S.W.3d 506, 509-10 (Tenn. Ct. App. 2003).

       With respect to questions of law, our review is de novo with no presumption of
correctness. County of Shelby v. Tompkins, 241 S.W.3d 500, 505 (Tenn. Ct. App. 2007).
Issues of statutory construction present questions of law and are therefore reviewed de novo
with no presumption of correctness. Carter v. Bell, 279 S.W.3d 560, 564 (Tenn. 2009).

                                         A NALYSIS

                                              I.

        The county’s first argument is that the 1941 private act granting the county authority
over its buildings prevails over the blind vendor statutes.

       We begin with a summary of the two acts in question. Chapter 156 of the Private Acts
of 1941 was enacted in order to “reorganize the government and administration of Hamilton
County.” Ragon v. Thrasher, 253 S.W.2d 31 (Tenn. 1952). Section 4 of the act gives the
county commission “direct authority over all county activities falling within its jurisdiction
and specifically including . . . public buildings and grounds, . . . [and] workhouses . . . .”
1941 T ENN. P RIV. A CTS 507, ch. 156, § 4. While this private act has been amended over the
years, the specific provisions at issue here have not been amended.

        Tenn. Code Ann. §§ 71-4-501–71-4-509 were enacted in 1994 but were derived from
provisions originally enacted in 1967. The purpose of these provisions is “to grant to blind
individuals a priority in the establishment and operation of vending facilities on public
property in this state.” Tenn. Code Ann. § 71-4-501. Whenever new facilities are to be built
“by the state or on any other public property or when any existing contracts expire or are
changed in any way,” DHS is to be notified so that it can decide whether to exercise its
priority to establish a vending facility there. Tenn. Code Ann. § 71-4-503(a).




                                             -5-
        We reject the county’s argument that the provisions of Chapter 156 of the 1941
private acts supersede the provisions of Tenn. Code Ann. § 71-4-501 et seq. It is a well-
settled principle of statutory construction that “[s]pecific provisions relating to a particular
subject must govern in respect to that subject, as against general provisions in other parts of
the law which otherwise might be broad enough to include it.” Cont’l Tenn. Lines, Inc. v.
McCanless, 354 S.W.2d 57, 58-59 (Tenn. 1962); see also State v. Davis, 173 S.W.3d 411,
415 (Tenn. 2005); Goodman v. City of Savannah, 148 S.W.3d 88, 92 (Tenn. 2003). After
citing this principle, the county characterizes Chapter 156 as an act “applying specifically and
only to [Hamilton County]” and describes Tenn. Code Ann. § 71-4-501 et seq. as “a general
scheme of preferences to blind vendors.” The county’s argument represents a misapplication
of the above-cited principle of statutory construction. Tenn. Code Ann. § 71-4-501 et seq.
are specific provisions addressing the particular topic of blind vendors, and Chapter 156
represents general enabling legislation for Hamilton County encompassing multiple subject
areas. Thus, the provisions of Tenn. Code Ann. § 71-4-501 et seq. prevail over the general
provisions of Chapter 156.4

       We agree with the chancellor’s conclusion that the provisions of Tenn. Code Ann. §
71-4-501 et seq. are not inconsistent with the general grant of authority to the county in
Chapter 156. In the event of an irreconcilable conflict, however, “the later general statutory
plan of statewide applicability . . . must be held to have superseded and repealed by
implication the earlier private act.” Hayes v. Gibson County, 288 S.W.3d 334, 338 (Tenn.
2009); see also State ex rel. Strader v. Word, 508 S.W.2d 539, 547 (Tenn. 1974).5

                                                     II.

      The county next argues that the statute giving the county authority over its workhouses
supersedes the blind vendor statutes.

       The statute upon which the county relies, Tenn. Code Ann. § 41-2-101, authorizes
counties, through their county legislative bodies, to “establish, construct and maintain . . .
workhouses, as the legislative bodies may, in their discretion and wisdom, deem advisable


        4
          The county’s position--that Chapter 156 constitutes specific legislation because it applies only to
Hamilton County and should therefore prevail over the provisions of Tenn. Code Ann. § 71-4-501 et seq.--
conflicts with Article XI, Section 8 of the Tennessee Constitution, which generally prohibits the legislature
from suspending the general law through special legislation. See Knox County Educ. Assoc. v. Knox County
Bd. of Educ., 60 S.W.3d 65, 76 (Tenn. Ct. App. 2001).
        5
         The county’s argument that Chapter 156 is somehow the later act because it has been amended as
recently as 2010 is without merit. The grant of authority in Section 4 of Chapter 156 has not been amended
since 1941.

                                                    -6-
for the best interest of the county.” Tenn. Code Ann. § 41-2-101(a). The county argues that
these provisions give the county “plenary authority to operate workhouses” and that Hamilton
County has chosen to operate its workhouse commissary so that any profits generated are
used for the benefit of inmates and no monies are available to support the blind vendors
program. According to the county’s reasoning, Tenn. Code Ann. § 41-2-101 supersedes the
provisions applicable to blind vendors in Tenn. Code Ann. § 71-4-501 et seq.

       For reasons similar to those discussed in part I above, the county’s argument is
without merit. Tenn. Code Ann. § 41-2-101 is a general enabling statute authorizing counties
to operate workhouses. Tenn. Code Ann. § 71-4-501 et seq. establish a specific statutory
scheme to provide blind individuals with “the greatest possible opportunities to operate . .
. vending facilities [on public property] so that they may become self-supporting.” Tenn.
Code Ann. § 71-4-501. The specific statute must prevail over the general statute. Cont’l
Tenn. Lines, 354 S.W.2d at 58-59.

        Statutes regarding the same subject matter “are to be read together, in order to advance
their common purpose or intent.” State v. Davis, 173 S.W.3d at 414. In interpreting statutes,
we are to avoid a construction that places one statute in conflict with another, and “where a
reasonable construction exists, we must resolve any possible conflict between statutes in
favor of each other so as to provide a harmonious operation of the laws.” Cronin v. Howe,
906 S.W.2d 910, 912, 914 (Tenn. 1995). The provisions of Tenn. Code Ann. § 71-4-501 et
seq. do not conflict with the county’s authority to establish a workhouse or to “provide the
lands, buildings and articles of any kind as may be necessary for a workhouse for the
county.” Tenn. Code Ann. § 41-2-101(b). In operating its workhouse, a county must comply
with the blind vendor provisions, as it must comply with other applicable laws. Furthermore,
to the extent there is any conflict, the specific statutes applicable to blind vendors on public
property must prevail over the general provisions regarding county workhouses.

                                         C ONCLUSION

       The chancellor’s judgment is affirmed in all respects. Costs of appeal are assessed
against the appellants, for which execution may issue if necessary.


                                                        ______________________________
                                                             ANDY D. BENNETT, JUDGE




                                              -7-